Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  December 19, 2007                                                                                    Clifford W. Taylor,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
  132018(64)                                                                                           Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
                                                                                                     Stephen J. Markman,
                                                                                                                    Justices
  HOUDINI PROPERTIES, LLC,
            Plaintiff-Appellant,
                                                                  SC: 132018
  v                                                               COA: 266338
                                                                  Wayne CC: 05-504139-CZ
  CITY OF ROMULUS,
             Defendant-Appellee.
  _____________________________


        On order of the Chief Justice, the motion by the State Bar of Michigan Real
  Property Section for extension of the time for filing their brief amicus curiae is
  considered and it is GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 19, 2007                   _________________________________________
                                                                             Clerk